      Case 6:18-cv-00060-JRH-BWC Document 22 Filed 05/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION



 WALTER HARRIS,

                Plaintiff,                               CIVIL ACTION NO.: 6:18-cv-60


        V.



 MARTY ALLEN,

                Defendant.



                                          ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 21. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion ofthe Court. The Court DISMISSES without prejudice Plaintiffs Complaint based

on his failure to follow this Court's Order and failure to prosecute, DENIES as moot Defendant's

Motion to Dismiss, or in the alternative. Motion to Compel and to Extend Time, DIRECTS the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES

Plaintiff informa pauperis status on appeal.

       SO ORDERED,this^^^av of May,2020.

                                      J. RANDA^ALL,CHIEF JUDGE
                                      UNITED^ATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
